JUSTICE LUND, specially concurring: This case and our recent opinion in Vansickle v. Country Mutual Insurance Co. (1995), 272 Ill. App. 3d 841, are examples of draftsmanship on the part of insurance companies that drive attorneys and judges to the brink of despair. This case, and the one filed on June 8, 1995, are specific and, hopefully, provide attorneys with guidelines when involved with possible uninsured or underinsured coverage. Our distinguished superiors on the high court should recognize the value of our attempt to lead counsel to the "promised land.”